Citation Nr: 1433088	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to rating in excess of 30 percent prior to March 18, 2010, in excess of 50 percent from March 18, 2010, to March 14, 2012, and in excess of 70 percent from March 15, 2012, for for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent prior to March 4, 2011, and in excess of 60 percent from March 4, 2011, for coronary artery disease.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in December 2010, a brain MRI showed chronic small vessel ischemia.  In subsequent statements to VA, the Veteran has indicated he believes this disability resulted from service or his service connected disabilities.

The issue of small vessel ischemia in the brain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of a rating higher than 50 percent March 18, 2010 to March 15, 2012, and a rating higher than 70 since March 15, 2012 for PTSD and a rating higher than 60 percent since March 4, 2011 for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From the effective date of service connection in June 2009 to March 18, 2010, posttraumatic stress disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the disability picture is without evidence of occupational and social impairment with reduced reliability and productivity.

2.  From the effective date of service connection in June 2009 to March 18, 2010, the Veteran's coronary artery disease was productive of a workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, with evidence of cardiac hypertrophy, but without evidence of an injection fraction of 30 to 50 percent, or more than one episode of acute congestive heart failure.

3.  The most probative competent evidence of record does not demonstrate that, at any time before March 18, 2010, the Veteran was unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for an initial a rating in excess of 30 percent for PTSD from June 23, 2009 to March 18, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation in excess of 30 percent for coronary artery disease from June 23, 2009 to March 18, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeals for higher initial ratings for coronary artery disease and PTSD stem from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in February 2010 (for coronary artery disease) and June 2010 (for PTSD) which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for the initial rating claims before the Board.




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, reports from private medical caregivers, a no records statement from the Social Security Administration, and afforded the Veteran VA examinations in July 2009.  

The reports of the July 2009 VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased Rating Claims-General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Effect of Lay Opinions on Assigned Ratings

The Board recognizes that the evidence supporting the Veteran's claims for higher ratings for his disabilities include his and his wife's statements regarding the severity.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed below, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying mental health disabilities or disabilities of the heart.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran or his wife is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Increased Rating Higher than 30 percent for PTSD Before March 18, 2010

The Veteran was granted service connection for PTSD effective June 23, 2009, and assigned a 30 percent rating for the period from June 23, 2009 to March 18, 2010.  He has also received a 50 percent rating from March 18, 2010 to March 15, 2012, and a 70 percent since March 2012.  As discussed in the REMAND below, more record development is needed before the Board will be able to discuss the ratings subsequent to March 18, 2010.  The record development concerns records generated after March 18, 2010 and the Board finds the current records on file are adequate to rate the PTSD disability for the period of June 23, 2009 to March 18, 2010.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).)

The Veteran was provided a VA examination in July 2009 where he received a diagnosis of PTSD.  The examiner noted that the Veteran had been working in the construction industry but was not currently working due to the economic downturn.  Despite this situation, the examiner remarked that the Veteran still had a sense of gentle humor.  He does things around the house but stated he does try to go out and talk to people.  He had depression big time and his wife worked to provide financial support, which affected the Veteran's self-respect.  He stated his marriage was good and would be great but for the financial problems.   He also had three adult step children but his relationship with them was not described.  He has a brother and sister and his relationship with them is mediocre.  

Besides his depression, the Veteran states he sleeps a lot, but he stated it was not a good sleep. He realized he withdraws from people.  He cannot sit in one place for long but physical factors play a role in this symptom such as urinary frequency.  The Veteran stated his problems started in Vietnam and have not stopped, but they were not all that bad.  The Veteran stated he could go a couple weeks of what he called smoothness and he could focus on things.  By this, he would go a couple of weeks without thinking about his experiences.  He was able to tuck a lot of that away and cruise along.  On the other hand, the Veteran knows it was not like it used to be and he was uncomfortable in the presence of people.  

The Veteran stated he was okay with peers but he has a short temper.  He had one legal infraction 15 years earlier but none in the military and there was no history of assaultiveness.  He described an inability to sit and stay focused.  The examiner did not find any impairment in the Veteran's thought process or communication.  He did not have any hallucinations or delusions.  The examiner also noted the Veteran had good eye contact and a positive interaction.  The Veteran stated his memory was impaired but described the impairment as forgetting where he placed something.  His speech was normal and cognition was linear and logical.  There was no evidence of panic attacks.  

The examiner concluded the Veteran had a diagnosis of PTSD with a GAF of 65.  The PTSD was more moderate than moderate-severe.  While the Veteran bemoaned his wife having to work, it did not result in any marked emotional problem regarding the reversal of the traditional roles.  

In August 2009, the Veteran sought treatment from VAMC mental health service as he worked as a building contractor but had suffered in the severe economic downturn and lost everything.  He was overwhelmed and depressed but not suicidal.  Although he felt somewhat defeated, the Veteran reported he kept trying to come up with ways to make money.  He reported sleeping poorly and awaking for various reasons.  He did not feel rested.  The VA provider noted the Veteran was appropriately groomed and cooperative but had a somewhat driven behavior.  The Veteran described his mood as being on a roller coaster and had a depressive affect.  There was no suicidal or homicidal ideation or hallucinations.  His memory, orientation, judgment and insight were intact.  The diagnoses were depressive disorder NOS, and adjustment disorder.  The GAF was 60.  

In October 2009, the Veteran reported he was at his wit's end trying to deal with the current building collapse.  He was suspicious and not trusting of the VA mental health provider, but as they continued talking, he settled down.  The Veteran was described as mildly agitated but had intact thought process even though he was suspicious initially.  The Veteran had intact memory, orientation, and insight.  His judgment was fair.  The caregiver prescribed medication to alleviate the Veteran's symptoms.  He also concluded that the Veteran was caught in the economic downturn which left him feeling highly anxious, frustrated, and depressed.  

In November 2009, the Veteran made a substantially different presentation.  He was outgoing, funny, and interested in engaging with the mental health provider.  He had a jolly mood and euthymic affect.  The Veteran had intact memory, orientation, insight, and judgment.  The VA mental health provider believed the medication was helping.  

In February 2010, it was noted the Veteran had been a successful contractor much of his life and in the past two years essentially lost everything.  He was not taking his medications and had the appearance of someone who was drinking quite a bit, but the Veteran denied this.  He was unshaven but otherwise his grooming and hygiene was intact.  The Veteran had intact memory, orientation, insight, and judgment.  His affect was mildly depressed.  There was no suicidal ideation, homicidal ideation, hallucinations, or delusions.  The mental health provider concluded that the Veteran, as a contractor, had no business and thus was experiencing disappointment and frustration.  

Initially, the Board acknowledges that the evidence supporting the Veteran's claim for a higher rating for his PTSD disability is his opinions as to the severity if his service connected PTSD.  As noted earlier, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying psychological disabilities.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the VA examiner and the VA mental health providers who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical and psychological findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology or the level of severity.

For the period from June 23, 2009 to March 15, 2010, in evaluating the evidence, the Board concludes that the VA examination show that the symptoms of PTSD have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, and no higher, under Diagnostic Code 9411.  The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence that approximates the criteria for a 30 percent schedular rating, and the record overall reflects few, if any, symptoms or severity of PTSD that typify the criteria for a 50 percent schedular rating.

For instance, there is no objective evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood or inability to establish and maintain effective relationships. 

The record does not show that any of the foregoing symptoms or any other symptoms of the same type and degree approximating a 50 degree rating.  The Veteran was alert and oriented and he took care of his personal appearance.  In examinations, the Veteran displayed normal or coherent thought process and thought content.  The symptoms did not interfere with his routine activities.  He functioned well enough to keep looking for a job, and interact pretty well with people.  He is capable of performing activities of daily living, without any reported difficulty noted.  His complaints included sleep problems, intrusive thoughts, avoidance, social isolation, irritability, anger, memory impairment, and concentration difficulty, but none of these symptoms affect his ability to function independently.  For instance, sleep disturbance and fatigue appear to be a problem for the Veteran.  There is no indication that while he was working, he lost time at work due to the PTSD.

The evidence indicates that the Veteran has irritability and anger difficulties as well as self- described social isolation problems that have affected his functioning, before he stopped working due to the economic downturn, he nevertheless maintained self-employment to the satisfaction of his customers in what appears to have been a successful building construction business.  There is no evidence of lost or cancelled contracts, excessive absenteeism, or complaints by his customers, or difficulties with employees or suppliers.  There is no history of violence and his impulse control and judgment have remained intact.  To be sure, in the relevant period, the Veteran suffered depression and anxiety, but he tried to go out of his house to meet people.  He had a good relationship with his wife and a mediocre relationship with his siblings.  

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with reduced reliability and productivity required for a 50 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to have prevented him from performing his activities of daily living or to maintain gainful employment when he worked  The Board also notes physical disabilities such as his problems with urinary frequency play role, if not the more significant role, in the sleep difficulties.  Memory, and concentration were not severely affected as his memory problems were reported to forgetting where he put something like car keys and his concentration related to an inability to sit in one place for any length of time.  Even at that, the Veteran attributed the problem to physical causes such as his urinary frequency.  Further, his anxiety or avoidance has not prevented him from functioning independently, appropriately, and effectively and wanting to leave his house to talk to people..  He has been able to control his impulses, despite his self- assessment, and his judgment and insight were intact.  Any limitation in activities again appears to be related more to his physical limitations as opposed to his PTSD.  

Furthermore, for the relevant period, the VA examination reports shows that the assigned GAF scores mostly ranged from 60 to 65, indicating a mild or mild-moderate disability.  The scores have remained relatively static throughout the period considered in this appeal.  The examiners have described his PTSD disability as mild occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Further, as discussed above, the symptoms and their severity have remained relatively stable in the relevant period even with additional personal stressors in the Veteran's life such as the economic downturn.  Even the Veteran agreed that his PTSD symptoms were mild and he could go weeks without a problem.  To the extent any of the PTSD symptoms have worsened in the period June 2009 to March 2010, the effect on industrial impairment, the focus of any mental health rating, remained unchanged.

The Board finds that the PTSD disability did not significantly change and that a uniform evaluation is warranted for the period June 23, 2009 to March 18, 2010.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper. Fenderson, supra; see also Hart, supra. 

For these reasons, for all relevant times during the period from June 23, 2009 to March 18, 2010, the preponderance of the evidence is against an initial rating higher than 30 percent for PTSD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claim for Coronary Artery Disease Before March 4, 2011

At all relevant times, the Veteran argues his coronary artery disease disability warrants a higher rating. The Veteran was granted service connection for coronary artery disease effective June 23, 2009, and assigned a 30 percent rating for the period from June 23, 2009 to March 4, 2011.  He has also received a 60 percent rating since March 4, 2011 .  As discussed in the REMAND below, more record development is needed before the Board will be able to discuss the ratings subsequent to March 4, 2011.  The record development concerns records generated after March 4, 2011 and the Board finds the current records are adequate to rate the coronary artery disability for the period of June 23, 2009 to March 4, 2011.  

Coronary artery disease is rated under Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In a VA examination in October 2009, the Veteran reported he was diagnosed with coronary artery disease in 2003 or 2004.  It was discovered he had two heart blockages.  There was a 100 percent blockage in the central artery and 60 percent in another,  His heart had grown its own bypass, so surgery was not needed.  He complained of weakness, but no chest pains or heart palpitations.  He would experience chest tightness about once a week lasting for about half an hour. It was relieved by rest.  There were no incapacitating episodes or physician directed bed rest.  When he worked, there were no activity restrictions.  

An echocardiogram noted a normal left ventricle fraction without significant focal wall abnormalities, but he did have concentric left ventricle hypertrophy.  There was left atrial enlargement but structurally normal valves.  There was no regurgitation or stenosis of the valves.  Both sides had normal fill pressure.  There was a diastolic dysfunction which was likely normal for the Veteran's age.  His estimated ejection fraction was 55 percent. The exercise stress test demonstrated the Veteran has good exercise tolerance and was symptomatically negative.  His METS was 10.10.  The Veteran had high glucose and cholesterol.  The Veteran has been diagnosed with diabetes mellitus (diabetes), hyperlipidemia, and hypertension.  A chest X-ray showed no signs of active intrathoracic disease.  The only findings related to the lungs (moderate chronic interstitial coarsening).  The diagnosis was coronary artery disease.  

In April 2010, the Veteran complained of shortness of breath with mild exertion and easy fatigability.  He nods out frequently.  He stated he was under extreme stress.

In May 2010, a rheumatologist evaluated the Veteran because of arthalgias, muscle weakness, and shortness of breath.  While he started a workup for the arthralgia, the rheumatologist thought the Veteran's sleep problems were from nocturia or sleep apnea although the underlying mood disorder could be having an effect.  By June, 2010, the rheumatologist ruled out any inflammatory process such as lupus or rheumatoid arthritis and also ruled out any thyroid problem.  Sleep apnea remained high on the list as the cause of many of the Veteran's complaints.  

In June 2010, a pulmonary function test demonstrated a moderate obstructive breathing disability viewed as COPD.  

In September 2010, a pulmonary consultant evaluated the Veteran for complaints of dyspnea with exertion, daytime sleepiness, and fatigue.  The Veteran reported having to stop to rest or nap after cutting part of his lawn.  He had to stop for naps while driving where as before, he could go continuously.  He is frequently awake at night due to urinary frequency.  His wife has told the Veteran he snores but no apneic episodes.  The pulmonologist stated the Veteran's fatigue was multifactorial such as his nocturnal urinary frequency or night time nausea and vomiting

In November 2010, the Veteran was diagnosed with obstructive sleep apnea. 

A CT scan of the Veteran's brain in December 2010 demonstrated abnormalities in the white matter and chronic small vessel ischemia.

In his substantive appeal filed in December 2010, the Veteran reported he cannot climb a flight of stairs without using a railing and then his legs give out.  He cannot drive long distances, do simple yard work without resting or taking a nap, or climb a six foot ladder.  He was unable to catch his breath at night and sometimes he vomited and had heart burn.  It felt like his chest was in vise.  

After reviewing the evidence before the Board, the Board has determined that the Veteran is not entitled to a rating higher than 30 percent for coronary artery disease. The VA examination demonstrated METs greater than 10.  To warrant a 30 percent rating, the evidence must establish greater than 5 METs but not greater than 7 METs.  Moreover, at all relevant times, the Veteran had an ejection fraction of greater than 50 percent.  He did, however, have evidence of cardiac hypertrophy on an echocardiogram (concentric left ventricle hypertrophy).  Therefore, that evidence demonstrates the criteria for a 30 percent rating.

There is no evidence of congestive heart failure, either by an acute episode or on a chronic basis, left ventricular dysfunction, and, as noted, the Veteran's METs scores in the period before March 4, 2011 were 10 or above.

As noted earlier, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying psychological disabilities.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the VA examiner and the VA providers who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology.

In sum, none of the evidence during this period demonstrates a workload of 5-7 METs resulting in dyspnea, fatigue angina, dizziness or syncope. The evidence during this period also fails to reflect any episodes of acute congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less.

As the assigned 10 percent evaluation reflects the actual degree of impairment shown since the date of the grant of service connection to March 4, 2011 for the Veteran's coronary artery disease, there is no basis for staged ratings for this claim. 

Accordingly, for the reasons explained above, the preponderance of the evidence is against a rating higher than 30 percent for coronary artery disease, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the Veteran has chest pain and fatigue.  These symptoms are contemplated and provided for in the assigned ratings for coronary artery disease.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a cardiac injury or disability.  Further, the Veteran has attributed symptoms such as his shortness of breath, vomiting, and sleepiness to his coronary artery disease.  The medical experts have not attributed such symptoms to his current coronary artery disease but to other ailments such as sleep apnea or his moderate obstructive breathing disability.  

As to PTSD, higher ratings are provided for more severe conditions relating to PTSD, but the Veteran has not exhibited those symptoms or symptoms of a severity to warrant the higher rating.  Furthermore, the Veteran has not been hospitalized for PTSD and the Veteran has reported he has not missed work on account of PTSD.  The evidence has not shown that there is marked interference with employment.  The medical evidence demonstrates he would be mildly impaired in his ability to engage in physical and sedentary employment due to his PTSD.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  



Total Disability Based Upon Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes the Veteran was granted TDIU effective March 18, 2010.  The record also reflects, however, that he was unemployed as of June 23, 2009, the effective date of all of his service connected disabilities.  The Board therefore finds that a claim of TDIU for the period from June 23, 3009 and March 18, 2010 is reasonably raised by the record.   

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As noted, the Veteran has had a TDIU rating since March 18, 2010.  Before that time, from June 23, 2009 to March 18, 2010, the Veteran was service connected for PTSD rated at 30 percent; coronary artery disease, rated at 30 percent, diabetes mellitus, type II; rated at 10 percent; bilateral hearing loss, rated at 10 percent, and tinnitus, rated at 10 percent.  The total combined rating was 60 percent.  The Board notes that the coronary artery disease was attributed to his diabetes disability.  Disabilities resulting from a single etiology or accident may be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a).  Therefore, the Veteran met the criteria for a TDIU on a scheduler basis as the combined rating for coronary artery disease and diabetes is 40 percent.  38 C.F.R. § 4.25 (a).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment

The record reflects that the Veteran is a high school graduate and ran his own business as a building contractor until approximately late 2008 or early 2009.  At that point, the Veteran's business failed due to the economic downturn.  For the period in question, a July VA 2009 examination indicated the Veteran's diabetes was controlled with oral medication and diet.  Although the record indicates that initially, the Veteran was having some troubles learning to monitoring his blood sugar levels, there were no episodes of hypoglycemia or ketoacidosis.  He had not been hospitalized because of his diabetes and no physician had restricted his physical activities.  He did not have any kidney or eye problems related to diabetes.  The Veteran did have some neurological complaints of numbness and tingling, but an EMG/NCS demonstrated only median nerve neuropathy possibly related to carpal tunnel syndrome, which the examiner stated is not a form of diabetic peripheral neuropathy.  A VA hearing examination in July 2009 demonstrated the right ear the average puretone auditory threshold was 61 dB and the left ear the average puretone auditory threshold was 49.  Speech discrimination was 80 percent in each ear.

The Board recognizes that the evidence supporting the Veteran's claim for TDIU includes his statements as to the severity of his service connected disabilities as they affect employment.  The Board has considered his lay statements as to his disabilities.

The Board finds that while the service-connected disability picture showed some occupational impairment, the Veteran was not prevented from obtaining and maintaining gainful employment due solely to his service-connected disabilities.  The Board has considered that TDIU may be granted based on the combined effects of all of his service-connected disabilities.  None of the disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment. 

On the bases of the Veteran's own statements to his health providers, VA records, including reports of VA examinations, and the opinions of VA examiners, the Veteran is not unemployable because of coronary artery disease, diabetes, hearing loss, tinnitus, and PTSD. The evidence clearly establishes that the Veteran had not worked because of the economic down turn.  Despite already having several disabilities, including nonservice-connected disabilities such as hypertension, the Veteran successfully ran a business involving labor, performing necessary administrative functions, and dealing with customers.  Thus, as discussed above, the Veteran's level of severity of PTSD, described as moderate at the relevant time period, did not prevent him from working, nor did his coronary artery disease prevent or restrict employment.  There is no indication that the PTSD was a problem when he was a building contractor and interacting with others.  Similarly, there is no indication his heart problems interfered with performing his job.  It appears the Veteran's most severe symptoms during this time was depression, which appears to be related to the economy but assuming PTSD played a role, there is no indication it was so debilitating as to prevent employment.  His hearing loss affects conversations, but he could still communicate well enough with customers, employees, and others to run his business.  The Veteran's diabetes is well controlled without any complications such as restriction of activities, hospitalizations or episodes of ketoacidosis or hypoglycemia, or the development of disorders such as peripheral neuropathy or diabetic retinopathy.  Furthermore, for all of these disabilities, PTSD, hearing loss and tinnitus, coronary artery disease, and diabetes, the Veteran would not be prevented from an indoor, sedentary employment situation. 

Based upon all of the foregoing evidence, the Board has concluded that for the period of June 23, 2009 to March 18, 2010,  the Veteran's service connected disabilities do not prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, either separately or combined.  None of his medical service connected disabilities, e.g., PTSD, diabetes, coronary artery disease, hearing loss, or tinnitus have been determined by medical experts to have had a functional impact that prevented or even impaired the Veteran from obtaining and maintaining gainful employment due solely to his service connected disabilities.  The VA mental health examiner and the other examiners did not describe the Veteran as unemployable due to PTSD, coronary artery disease, hearing loss, tinnitus, and diabetes.  Therefore, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities.  The Board concludes that the criteria for a TDIU on a schedular basis have not been met and the criteria for referral on an extraschedular basis have not been met.

Notably, a "combined effects" medical opinion was not obtained in connection with the TDIU claim for the period before March 15, 2010.  However, one is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In the Veteran's case, the separate opinions provide sufficient evidence in deciding the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 30 percent for PTSD from June 23, 2009 to March 18, 2010 is denied.

An initial rating in excess of 30 percent for coronary artery disease before March 4, 2011 is denied.

Entitlement to a total disability rating for compensation based on individual unemployability before March 18, 2010 is denied.

REMAND

As noted on the first page, the Veteran currently has staged ratings for both his PTSD and coronary artery disease disabilities.  In reviewing the records, the Board notes that starting in April 2011, the Veteran's care providers started receiving  medical records from a private facility, Grand Strand RMC, culminating in July 2011 with indications that the Veteran was hospitalized at Grand Strand for three months.  Those records were apparently scanned into the VAMC system but are not part of the VAMC records in the file.  

As the treatment and records at Grand Strand RMC occurred subsequent to the period from June 2009 to March 2010 covering the 30 percent rating for PTSD, the period from June 2009 to March 2011 covering the 30 percent rating for the coronary artery disease disability and entitlement to a TDIU rating before March 18, 2010, the records  have no bearing on those issues and are discussed as noted on the merits.  

As to the remaining issues, a rating higher than 50 percent March 18, 2010 to March 15, 2012, and a rating higher than 70 since March 15, 2012, and a rating higher than 60 percent since March 4, 2011 for coronary artery disease, the records are now part of VA's medical records and a remand is necessary to associate these records with the file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Ongoing VA medical records should also be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records of Grand Strand RMC sent to the VAMC and all VAMC medical records from the Charleston VAMC and associated outpatient clinics, including the Myrtle Beach outpatient clinic from January 2013 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the development requested is completed, readjudicate the claims for a rating higher than 50 percent March 18, 2010 to March 15, 2012, and a rating higher than 70 percent since March 15, 2012 for PTSD and a rating higher than 60 percent since March 4, 2011 for coronary artery disease.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.











The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


